AGREEMENT AND PLAN OF MERGER by and among C$ cMONEY, INC., a Delaware corporation, BONFIRE PRODUCTIONS, INC., a Nevada corporation, C$ cMONEY ACQUISITION, INC., a Delaware corporation, and Tim C. DeHerrera April 7, AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of April 7, 2010 (the “Execution Date”), is entered into by and among C$ cMONEY, INC., a Delaware corporation (“C$ cMoney”), BONFIRE PRODUCTIONS, INC., a Nevada corporation (“Parent”), C$ cMONEY ACQUISITION, INC., a Delaware corporation, which is a wholly owned Subsidiary of Parent (“Merger Sub”) and Tim C. DeHerrera, an individual (“Parent Shareholder”). WHEREAS, Parent is the sole shareholder of Merger Sub; and WHEREAS, the Parent, as the sole shareholder of Merger Sub, and the boards of directors of each of Merger Sub and C$ cMoney (each ja “Board”) have, pursuant to the Laws of their respective states of organization, declared that this Agreement is advisable, fair and in the best interests of their respective shareholders, and have approved this Agreement and the consummation of the transactions contemplated hereby, including the merger of Merger Sub with and into C$ cMoney in exchange for shares of Parent Common Stock (the “Merger”); NOW, THEREFORE, in consideration of the covenants, promises and representations set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby expressly and mutually acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: -1- ARTICLE I DEFINITIONS Unless the context otherwise requires, the terms defined in this Article I shall have the meanings herein specified for all purposes of this Agreement, applicable to both the singular and plural forms of any of the terms herein defined. 1.1 Definitions. As used herein, the following terms shall have the following meanings: “Acquired Entity” means any of C$ cMoney or any Subsidiaries and “Acquired Entities” means C$ cMoney and any Subsidiaries, collectively. “Current SEC Reports” means the following SEC Reports of Parent: Annual Report on Form 10-K for the fiscal year ended June 30, 2009; Quarterly Report on Form 1 0-Q for the fiscal quarter ended September 30, 2009; and Quarterly Report on Form 1 0-Q for the fiscal quarter ended December 31, 2009. “Employee Benefit Plans” means all “employee benefit plans” (as defined in Section 3(3) of ERISA) and all other employee benefit plans, policies, agreements or arrangements, including any bonus or other incentive compensation, stock purchase, equity or equity-based compensation, deferred compensation, change in control, termination, severance, sick leave, vacation, loans, perquisites, salary continuation, health, disability, life insurance and educational assistance plans, policies, agreements or arrangements for the benefit of any current or former employees, officers, directors or managers of a Person. For the avoidance of doubt, “Employee Benefit Plans” do not include employee agreements. “Environmental Law” means any Law of any Governmental Authority in effect as of the Execution Date relating to pollution or protection of the environment, including Laws related to emissions, discharges, releases, or threatened releases of Hazardous
